Citation Nr: 0837302	
Decision Date: 10/29/08    Archive Date: 11/05/08

DOCKET NO.  04-33 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of the bends.

2.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected bilateral foot dermatitis, 
secondary to coral cuts/infections.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. M. Powell, Associate Counsel




INTRODUCTION

The veteran had active service from October 1938 to September 
1945 and served in the Reserves from December 1967 to 
December 1980.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the Boise, 
Idaho Regional Office (RO) of the Department of Veterans 
Affairs (VA) that determined that new and material evidence 
had not been received to reopen a claim for entitlement to 
service connection for residuals of the bends.  It also comes 
on appeal from an August 2004 rating that granted service 
connection bilateral foot dermatitis, secondary to coral 
cuts/infections and assigned a noncompensable evaluation, 
effective January 24, 2003.  Subsequently, in a June 2008 
rating decision, the RO increased the evaluation for the 
veteran's bilateral foot dermatitis to disability to 10 
percent effective January 24, 2003 (date of claim).

The claims were previously before the Board in July 2006, at 
which time they were remanded for additional development.

The Board observes that the veteran properly perfected an 
appeal for the issue of whether new and material evidence has 
been received to reopen a claim of entitlement to service 
connection for residuals of a left leg cut and infection.  
However, the record reflects that in a June 2008 rating 
decision, the RO reopened and granted the veteran's claim.  
Such action by the RO serves as full grant of the benefit 
sought.  Accordingly, such issue is no longer before the 
Board.

The Board also notes that the veteran also properly perfected 
an appeal for the issue of entitlement to an increased 
initial evaluation for tinnitus.  However, in a statement 
received in August 2006, the veteran withdrew such issue from 
appeal.  38 C.F.R. § 20.202 (2007).  Accordingly, the Board 
does not have jurisdiction to review the appeal and it is 
dismissed.  Therefore, the Board finds that only issues 
available for appellate review are those which are found on 
the coversheet of the decision. 

FINDINGS OF FACT

1.  By a rating decision in November 1989, the RO denied 
service connection for residuals of the bends.  The veteran 
was notified of his right to appeal, but a timely appeal was 
not filed.

2.  Evidence added to the record since the November 1989 RO 
determination, considered in conjunction with the record as a 
whole, is new, but does not relate to an unestablished fact 
necessary to substantiate the veteran's claim and does not 
raise a reasonable possibility of substantiating the 
veteran's claim.

3.  The veteran's service-connected bilateral foot dermatitis 
is manifested by lesions, pruritis, erythema, scaling and 
involves less than 5 percent of the entire body, without 
objective evidence of the use of systemic therapy, including 
corticosteroids or other immunosuppressive drugs.
 

CONCLUSIONS OF LAW

1.  The RO's decision of November 1989, which denied service 
connection for residuals of the bends, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(2007).  

2.  New and material evidence has not been received to reopen 
the veteran's claim for entitlement to service connection for 
residuals of the bends.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2007).

3.  The criteria for an evaluation in excess of 10 percent 
for bilateral foot dermatitis have not been met. 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic 
Codes 7806 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned in the award of the 
benefit sought.

In Kent v. Nicholson, 20 Vet. App 1 (2006), the Court issued 
a decision that established significant new requirements with 
respect to the content of the VCAA notice for reopening 
claims.  According to the Court, in the context of a claim to 
reopen, the Secretary must look at the bases for the denial 
in the prior decision and to respond by providing the 
appellant with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  
Further, in providing instruction as to what information 
would be considered "new and material", the Court indicated 
that "material" evidence would include (1) evidence on an 
element where the claimant initially failed to submit any 
competent evidence; (2) evidence on an element where the 
previously submitted evidence was found to be insufficient; 
(3) evidence on an element where the appellant did not have 
to submit evidence until a decision of the Secretary 
determined that an evidentiary presumption had been rebutted; 
or (4) some combination or variation of the above three 
situations.  "New" evidence would be considered new only if 
it had not been submitted previously to VA and was neither 
"cumulative nor redundant" of evidence already in the 
record.  

With respect to the veteran's new and material evidence 
claim, VA issued letters in March 2003, November 2003, July 
2006, May 2007, and September 2007 that notified the veteran 
of what new and material evidence could be submitted to 
reopen his claim for service connection, what type of 
evidence would qualify as "new" evidence, and specifically 
informed him of what evidence would be necessary to 
substantiate the element or elements required to establish 
the claim that was found insufficient in the previous denial.  
He was also notified that a disability rating and effective 
date will be assigned in event of award of any benefit 
sought. 



In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, complete VCAA notification 
was not achieved until after the initial AOJ adjudication of 
the claim.  Nevertheless, the Court in Pelegrini noted that 
such requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini specifically noted that there was no 
requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice letter was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the case was readjudicated thereafter, 
and the appellant has not been prejudiced thereby.  The 
content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

With respect to the veteran's claim for a higher initial 
evaluation for bilateral foot dermatitis, the August 2004 
rating decision granted the veteran's claim of entitlement to 
service connection for the disability and such claim is now 
substantiated.  As such, his filing of a notice of 
disagreement as to the initial rating assigned does not 
trigger additional notice obligations under 38 U.S.C.A. 
§ 5103(a).  Rather, the veteran's appeal as to the initial 
rating assignment here triggers VA's statutory duties under 
38 U.S.C.A. §§  5104 and 7105, as well as regulatory duties 
under 38 C.F.R. § 3.103.  As a consequence, VA is only 
required to advise the veteran of what is necessary to obtain 
the maximum benefit allowed by the evidence and the law.  In 
this regard, a February 2005 Statement of the Case, under the 
heading "Pertinent Laws; Regulations; Rating Schedule 
Provisions," set forth the relevant diagnostic codes (DC) for 
evaluating dermatitis and included a description of the 
rating formulas under that diagnostic code.  Thus, the 
appellant has been informed of what was needed to achieve a 
higher schedular rating.  Therefore, the Board finds that the 
appellant has been informed of what was necessary to achieve 
a higher evaluation for his service-connected bilateral foot 
dermatitis.

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, VA treatment records, 
and private treatment records.  Dermatology examinations have 
been conducted.  The Board notes that the veteran has not 
been afforded a VA examination with respect to his petition 
to reopen the claim of service connection for the residuals 
of the bends.  However, the Board notes that VA need not 
conduct an examination with respect to the claims of whether 
new and material evidence has been received to reopen 
previously denied claims of entitlement to service connection 
because the duty under 38 C.F.R. § 3.159(c)(4) applies to a 
claim to reopen only if new and material evidence is 
presented or secured.  Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed.Cir. 2003) 
(holding that VA need not provide a medical examination or 
medical opinion until a claim is reopened).  Additionally, 
the claims file contains the veteran's statements in support 
of his claims.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claims.  Thus, based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claims.  
Essentially, all available evidence that could substantiate 
the claims has been obtained.

Legal Criteria and Analysis

A. New and Material Evidence

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed, except as 
provided by 38 U.S.C.A. § 5108, which indicates that "[i]f 
new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by VA.  
38 U.S.C.A. §§ 5108, 7105(c)(West 2002); Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).

Under applicable provisions, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with the previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2007).  The veteran filed his 
claim to reopen in January 2003.  Therefore, the Board finds 
that the post August 29, 2001 standard of review should be 
applied.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The veteran asserts that new and material evidence has been 
submitted to reopen his claim for entitlement to service 
connection for residuals of the bends.  The record reflects 
that in a November 1989, the RO denied service connection for 
residuals of the bends on the basis that there was no current 
(post-service) medical evidence of a chronic disability 
identified as being the residuals of the bends.  Although the 
veteran perfected an appeal as to the issue, he withdrew it 
from consideration in December 1990.  The November 1989 
decision is final.  38 U.S.C.A. § 7105.

The evidence of record at the time of the November 1989 RO 
denial includes the veteran's service treatment records, 
private treatment records, and a VA examination.  Service 
treatment records were negative for complaints, treatment, or 
diagnosis of "the bends."  However, of greater import, a 
May 1990 VA examination diagnosed the veteran as having a 
history of "the bends" as a Navy diver without sequelae.

The evidence received since the final November 1989 RO 
decision includes private and VA outpatient records and 
abstracts pertaining to compressed air illness ("the 
bends").  However, such records do not show in-service or 
post-service complaints of, or treatment for, any condition 
characterized as or diagnosed as residuals of the bends.  
Similarly, the abstracts only discuss the general causes and 
effects of air compression illness but do not establish that 
the veteran has any type of chronic disability identified as 
being the residuals of the bends.  

The aforementioned evidence is new because it was not of 
record at the time of the prior final RO denial in November 
1989.  However, such evidence does not relate to an 
unestablished fact necessary to substantiate the claim, 
namely whether or not the veteran has any currently diagnosed 
residuals of the bends that related are to service.  The 
evidence is also not material because when considered by 
itself, or with previous evidence of record, does not raise a 
reasonable possibility of substantiating the claim.  Further, 
although the veteran asserts that he has current residuals of 
the bends that are related to service, such contentions are 
redundant of those previously asserted at the time of the 
prior final denial in November 1989.  Thus, the Board 
concludes that evidence received subsequent to the November 
1989 RO denial, considered in conjunction with the record as 
a whole, is not new and material and the claim for service 
connection for residuals of the bends is not reopened.



B. Increased Evaluation

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.   Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.   Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 
3.102, 4.3 (2007). 

In determining the level of impairment, the disability must 
be considered in the context of the whole recorded history.  
38 C.F.R. § 4.2, 4.41 (2007).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2007).


In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  
In initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2007);  Hart v. Mansfield, 
21 Vet. App. 505 (2007).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities may be assigned where the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2007).

When all of the evidence is assembled, VA is then responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The veteran asserts that an evaluation in excess of 10 
percent is warranted for his service-connected bilateral foot 
dermatitis.  At the outset, the Board observes that service 
connection for the disability at issue has been established 
effective from January 24, 2003.

The veteran's bilateral foot dermatitis has been rated by the 
RO under the provisions of Diagnostic Code 7806, which 
pertain to dermatitis or eczema.  Under such code, a 10 
percent rating is assigned where at least 5 percent, but less 
than 20 percent, of the entire body is affected, or at least 
5 percent, but less than 20 percent of exposed areas are 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of less than six weeks during the twelve 
month period.  A 30 percent rating is assigned where 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas are affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of six weeks or more, but not 
constantly, during a twelve month period.  The highest rating 
of 60 percent is assigned when more than 40 percent of the 
entire body or more than 40 percent of exposed areas are 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs is 
required during a twelve month period.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2007).  Diagnostic Code 7806 also 
permits rating tinea versicolor as a disfigurement of the 
head, face, or neck (Diagnostic Code 7800) or scars 
(Diagnostic Codes 7801, 7802, 7803, 8704, or 7805), depending 
upon the predominant disability.

In this case, the record reflects that on private examination 
on January 27, 2003, Dr. M. D. Q., reported that on 
dermatologic examination of the veteran's feet, there were 
approximately ten small vesicular lesions with slight 
hardening and crusting that were < 1 by 1 mm on the plantar 
aspects of both feet.  The examiner indicated that the 
lesions did not appear to be infected but some were very 
hard.  He diagnosed the veteran with atopic dermatitis.

On examination in February 2003, Dr. M. D. Q. indicated that 
the veteran's punctuate keratotic lesions had greatly 
improved with no sign of infection.

A February 2005 VA outpatient treatment record reflects that 
there were non-tender papular/ nodular lesions on the bottoms 
of both of the veteran's feet.

On VA dermatology examination in August 2007, the examiner, 
Dr. C. M. H., reported that the veteran had tinea pedis with 
erythema and scaling of web spaces.  He also reported that 
the veteran had onychomycosis of seven toe nails with 
discoloration, thickening, and subungal debris.  Dr. C. M. H. 
also indicated that the veteran's refractory tinea and 
onychomycosis was associated with pruritis and mild pain and 
affected four percent of the veteran's body.  The veteran 
reported that therapies, including gentian violet, various 
topical soaks, topical antifungals, and steroids had not been 
of much value.

On VA dermatology examination in March 2008, Dr. C. M. H. 
reported that the veteran had onychomycosis and tinea pedis 
of the bilateral feet and that nearly every treatment that 
had been previously tried was unsuccessful, including topical 
and systemic treatments.

In weighing the clinical findings of record, the Board finds 
that the veteran is not entitled to a disability rating in 
excess of 10 percent for his service-connected bilateral foot 
dermatitis.  In this regard, the Board observes that the 
objective clinical evidence of record does not show that the 
veteran's skin disability affects 20 percent or more of his 
body or that the veteran's skin disability requires systemic 
therapy involving corticosteroids.  Indeed, the August 2007 
VA examiner reported that the veteran's tinea pedis and 
onychomycosis with associated pruritis and mild pain only 
affected 4 percent of his body.  Further, although the 
veteran has reported that he had used topical and systemic 
treatments for his foot condition, the objective clinical 
evidence of record does not demonstrate that a physician has 
ever prescribed, or that the veteran has ever taken, systemic 
treatments, such as corticosteroids or other 
immunosuppressive drugs, as treatment for his disability.  

Consideration has been given as to whether a higher or 
separate schedular rating could be applied.  Application of 
Diagnostic Code 7800 is inappropriate, however, as the skin 
condition is relegated to his feet.  His dermatitis has not 
been shown to produce scarring either.  Therefore, the 
provisions of 38 C.F.R. § 4.118, Diagnostic Codes 7800 
through 7805 are not for application.

As such, the Board finds the veteran's bilateral foot 
dermatitis symptomatology does not meet the criteria for a 30 
percent rating, but rather more closely approximates the 
currently assigned 10 percent rating.  Thus, the Board 
concludes that the preponderance of the evidence is against 
the claim for a rating in excess of 10 percent for bilateral 
foot dermatitis and the claim must be denied.

Extraschedular Consideration

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  38 C.F.R. § 3.321 (2007).







	(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence has not been received to reopen a 
claim of service connection for residuals of the bends, the 
claim is not reopened, and the appeal is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for bilateral foot dermatitis, secondary to coral 
cuts/infections is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


